DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 10, filed June 21, 2022, with respect to the objection and 35 U.S.C. 112 rejection have been fully considered and are persuasive.  The objection to Claim 6 and the 35 U.S.C. 112 rejection of Claim 5 have been withdrawn. 
Applicant's arguments filed June 21, 2022, with respect to Claims 1-7 and 17-27 have been fully considered but they are not persuasive. 
Applicant argues that 1b of the claim is not disclosed by Mordovskoi (US 20190122279A1).  Mordovskoi only teaches a generic base model that is pre-rendered and remains generic – it never becomes a custom subpart like that which is claimed (p. 11, 4th paragraph).
In reply, the Examiner points out that Mordovskoi describes “personalized jewelry customization system…the customer can select an engraving style 1500 for the ring. Also, the position of where the engraving is to be printed can be selected. The text for the engraving is also entered” [0066].  Thus, Mordovskoi teaches a personalized jewelry customization system where the customer engraves the generic base model of the ring so that it becomes a custom subpart.  Thus, Mordovskoi teaches the limitation as it is claimed.
Applicant argues that Applicant’s system bridges from 3D to 2D then back again to 3D.  Mordovskoi does not teach this bridging function (p. 12, 3rd paragraph).
In reply, the Examiner points out that Mordovskoi describes “’ready-made smart jewelry element model’ refers to a separate part of jewelry piece, presented as 3d CAD model” [0043].  Thus, it starts with a 3D generic base model.  Mordovskoi describes “displays ready-made smart jewelry elements, from a library, to a customer to construct a final jewelry model that is easy to use.  First, using the system 100 described above, the customer, selects 902 a diamond smart jewelry model displayed on the user interface…enter text to be engraved 914” [0060].  Thus, the 3D generic base model is modified using 2D image manipulation (engraving text).  Mordovskoi describes “rotatable 2D and 3D smart jewelry elements and final jewelry model allow the customer to see individual smart jewelry elements and the final jewelry model from any angle using a 360 degree rotation in each axis” [0023].  Thus, the 3D customized base model (3D final jewelry model that was customized with engraved text) is displayed.  Thus, Mordovskoi teaches bridging from 3D to 2D then back again to 3D as it is claimed.
Applicant argues that Mordovskoi does not change the images in real time as Claim 1 requires (p. 13, 1st paragraph).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., change the images in real time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Applicant does not pre-render all possibilities.  Applicant pushes and saves raw code that tells image server what and how to create permutations and parameters (p. 13, 2nd paragraph).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., does not pre-render all possibilities; pushes and saves raw code that tells image server what and how to create permutations and parameters) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Mordovskoi does not teach the generic subpart is modified to become a customized subpart using 2D image manipulation, while tracking it in 3D (p. 13, 3rd paragraph).
In reply, the Examiner points out that Mordovskoi describes “personalized jewelry customization system…the customer can select an engraving style 1500 for the ring. Also, the position of where the engraving is to be printed can be selected. The text for the engraving is also entered” [0066].  Thus, Mordovskoi teaches a personalized jewelry customization system where the customer engraves onto the generic base model of the ring, which is 2D image manipulation, so that it becomes a customized subpart.  The claim does not recite tracking it in 3D.  Thus, Mordovskoi teaches the generic subpart is modified to become a customized subpart using 2D image manipulation, as it is recited in the claims.
Applicant argues that Mordovskoi fully renders and stores the library of smart jewelry models in all of the possible material iterations.  In contrast, Applicant claims only a generic base model to allow compositing material/parameter changes on the fly—which does not require Applicant to store large numbers of pre-rendered assets as material iterations.  Applicant tracks each piece from 2D to 3D system, so each 2D customizable asset presented has a unique Object ID that is also tracked in raw 3D geometry.  Applicant’s Fig. 3 and [0046] teaches breaking generic Subparts into singular Object IDs for ultimate control (p. 13-14).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., does not fully render and store the models in all of the possible material iterations; tracking each piece from 2D to 3D system) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claim 2 recites “object IDs, or combinations thereof”, and thus, it did not necessarily have to have object IDs.  New Claim 15 now recites object ID, and new grounds of rejection are made in view of Gaywala (US 20170276612A1) to teach this.
Applicant argues that Fonte (US 20150055085A1) does not suggest index of refraction of Claim 5 or other aspects that are unique to jewelry and gemstones (p. 15, last paragraph).
In reply, the Examiner points out that Claim 5 recites “at least one library of materials comprising scientifically accurate parameters selected from the group consisting of index of refraction”.  It does not recite that the index of refraction is unique to jewelry and gemstones.
Applicant argues that Forsyth (US 20150310135A1) is not a reference Applicant uncovered throughout its comprehensive prior art search.  This is evidence that a person of ordinary skill in the jewelry industry would not have considered this reference from the construction industry relevant, therefore there is no motivation to combine Forsyth with Mordovskoi.  Expanding the person of ordinary skill in the art to someone in the eyeglasses, handbags, fashion, or accessories industries would likely not consider this construction site modeling reference to be at all relevant either (p. 16, last paragraph).  
In response to applicant's argument that Forsyth is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Forsyth is directed to visualization of design and modeling with HDRI maps [0114, 0037, 0041], and the instant claims are also directed to visualization of design and modeling with HDRI maps.  One of ordinary skill in the art in the visualization of design and modeling of jewelry field would not limit themselves to only looking at prior art that only had to do with the visualization of design and modeling of jewelry, but would look at prior art that has to do with the visualization of design and modeling in general, and would understand that it could be applied to modeling any object, including jewelry.
Applicant argues that the claimed output is a 3D customized base model of a product, whereas the output taught by Forsyth is a 2D photograph.  Claim 6 requires two or more lighting schemes, HDRI maps, or combination thereof to be applied to the visualization asset.  This allows a 3D object to be rotated about and viewed from various perspectives, whereas the lighting/HDRI map applied to Forsyth is ultimately for the benefit of one perspective—a static 2D photograph.  Forsyth does not teach “two or more” as claimed.  Forsyth teaches away from using CAD; it states that photorealistic architectural renderings can be produced without the user ever using CAD, 3D modeling or rendering software (p. 17-18).
In reply, the Examiner points out that Forsyth describes “mesh of the 3D BIM” [0052], thus, Forsyth does teach a 3D model, as it is claimed.  The claims do not recite that the 3D object is rotated about and viewed from various perspectives.  Claim 6 recites “two or more lighting schemes, high-dynamic-range imaging maps, or combinations thereof”.  Thus, it does not necessarily have to have two or more lighting schemes.
Applicant’s arguments with respect to claim(s) 15-16 have been considered but are moot because new grounds of rejection are made in view of Gaywala (US 20170276612A1) and DeFrancesco (US 20120304129A1).
Duplicate Claims
23.	Applicant is advised that should claim 2-5 and 7 be found allowable, claims 18-22 and 24-27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
25.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

26.	Claim(s) 1-4, 7, 18-20, 22, and 24-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mordovskoi (US 20190122279A1).
27.	As per Claim 1, Mordovskoi teaches a system of bridging two-dimensional and three-dimensional technologies for product visualization and manufacturing (the library of smart jewelry element models have fully rendered 2D and 3D smart jewelry element modules for different jewelry pieces; the library also has pre-rendered images of all views as 2D images based on a 3D model; automatically generated manufacturing instructions for the personalized jewelry and complementary jewelry based on the stored final jewelry model, para [0024]), comprising:  one or more computer-readable storage mediums storing computer-executable instructions for controlling the computing system to (embodiments may be implemented by software, when implemented in software, the program code to perform the necessary tasks may be stored in a machine-readable medium, processor may perform the necessary tasks, para [0038]):  a) generate a three-dimensional generic base model of a product, i) wherein the generic base model comprises one or more three-dimensional generic subparts (ready-made smart jewelry element model refers to a separate part of jewelry piece, presented as 3d CAD model, where all views of 3d model as rendered to show all needed details of element and it is possible to generate all 360 degree view images, para [0043]; displays ready-made smart jewelry element models, from a library, to a customer to construct a final jewelry model, para [0044]; mix and match various smart jewelry elements from each of the displayed items to create their final custom jewelry model, some of the smart jewelry element models available are the prongs, accent, stones, center stone, side stone, stations, gallery, rail bearing, engraving, mounting among others, para [0059]), ii) wherein each generic subpart comprises one or more generic assets, iii) wherein each generic asset can accommodate a range of parameters (personalized jewelry attributes, attributes can be selected from the group consisting of mounting type, ring size, side setting, gem weight, stone length, metal, stone details, head style and gem shape, among other attributes, para [0056]; if the customer selects a particular gemstone, the user and selection information stored in the database will also have a record of the gemstones attributes, such as, head style, weight, shape, metal, quantity, among other attributes, para [0057]), b) modify the three-dimensional generic base model using two-dimensional image manipulation (customer selects an engraving style 912, enter text to be engraved 914, para [0060]; rotatable 2D and 3D smart jewelry elements and final jewelry model allow the customer to see the final jewelry model from any angle using a 360 degree rotation in each axis, para [0023]), i) wherein a customized parameter selected from the range of parameters is assigned to a generic asset, thereby becoming a visualization asset (personalized jewelry attributes, attributes can be selected from the group consisting of mounting type, ring size, side setting, gem weight, stone length, metal, stone details, head style and gem shape, among other attributes, para [0056]; if the customer selects a particular gemstone, the user and selection information stored in the database will also have a record of the gemstones attributes, such as, head style, weight, shape, metal, quantity, among other attributes, para [0057]), and ii) wherein the generic subpart is updated to incorporate the visualization asset, thereby becoming a customized subpart (the user interface, displayed on a computing device, accepts jewelry customization instructions from the customer to combine smart jewelry element models together to create the final (updated) jewelry model; the customer can use the user interface to arrange the smart jewelry element models to form a personalized jewelry item; the library of smart jewelry element models has fully rendered 2D and 3D smart jewelry element models for different jewelry pieces; Abstract & para [0024]; personalized jewelry customization system, showing engraving designs 1500, customer can select an engraving style 150 for the ring, the position of where the engraving is to be printed can be selected, text for the engraving is also entered, para [0066]).  Mordovskoi describes “personalized jewelry customization system…the customer can select an engraving style 1500 for the ring. Also, the position of where the engraving is to be printed can be selected. The text for the engraving is also entered” [0066].  Thus, Mordovskoi teaches a personalized jewelry customization system where the customer engraves the generic base model of the ring so that it becomes a custom subpart.  Mordovskoi describes “displays ready-made smart jewelry elements, from a library, to a customer to construct a final jewelry model that is easy to use.  First, using the system 100 described above, the customer, selects 902 a diamond smart jewelry model displayed on the user interface…enter text to be engraved 914” [0060].  Thus, the 3D generic base model is modified using 2D image manipulation (engraving text).  Mordovskoi teaches iii) wherein the generic base model is updated to incorporate the customized subpart, thereby becoming a customized base model of a customized product (the user interface, displayed on a computing device, accepts jewelry customization instructions from the customer to combine smart jewelry element models together to create the final (updated) jewelry model; complementary jewelry pieces can be automatically generated from one final jewelry model created by the customer; Abstract & para [0023], [0024]; personalized jewelry customization system, showing engraving designs 1500, customer can select an engraving style 150 for the ring, the position of where the engraving is to be printed can be selected, text for the engraving is also entered, para [0066]), c) display a three-dimensional customized base model of a customized product (rotatable 2D and 3D smart jewelry elements and final jewelry model allow the customer to see the final jewelry model from any angle using a 360 degree rotation in each axis, para [0023]), and one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums (embodiments may be implemented by software, when implemented in software, the program code to perform the necessary tasks may be stored in a machine-readable medium, processor may perform the necessary tasks, para [0038]).
28.	As per Claim 2, Mordovskoi teaches wherein a template is used to assign customized parameters to one or more generic assets, subparts, object IDs, or combinations thereof (database 112 is used for storing customer and selection information 116, customer and selection information 116 comprises a unique identifier for each customer, all the completed and partial jewelry items created by the customer, and each sub-component selected by the customer so that the customer can come back at a later date to re-create the original, if a ring is lost, the customer can replace the ring from the information stored in the database 112, new version of the original can be made, down to the engraving on the jewelry, even copies of original designs can be remade, para [0046]).
29.	As per Claim 3, Mordovskoi teaches wherein the three-dimensional customized base model comprises a three-dimensional manufacturing asset which may be used to manufacture the item (constructing jewelry from one or more than one smart jewelry element models; next, receiving the constructed jewelry from the customer; finally, transmitting the manufacturing instructions for the constructed jewelry to a manufacturer to construct the customer’s personalized jewelry; system automatically generates construction details from the final model that can be sent to a third party manufacturer to complete the jewelry order; para [0028], [0030], [0054]).
30.	As per Claim 4, Mordovskoi teaches wherein the visualization asset is a two-dimensional image of a three-dimensional CAD model (computer aided design (CAD) systems, where a person can build a jewelry model from elements library; rendered images of all views as 2D images based on a 3D model; para [0003], [0024]).
31.	As per Claim 7, Mordovskoi teaches wherein the product is an article of jewelry (personalized jewelry customization system that displays ready-made smart jewelry element models, from a library, to a customer to construct a personalized custom jewelry final model, para [0030]).
32.	As per Claims 18-20 and 22, these claims are the same as Claims 2-4 and 7 respectively, and therefore are rejected under the same rationale.  As per Claims 24-27, these claims are the same as Claims 2-4 and 7 respectively, and therefore are rejected under the same rationale.
Claim Rejections - 35 USC § 103
33.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

34.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

35.	Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordovskoi (US 20190122279A1) in view of Fonte (US 20150055085A1).
36.	As per Claim 5, Mordovskoi is relied upon for the teachings as discussed above relative to Claim 1.  Mordovskoi teaches further comprising at least one library of materials (smart jewelry element models, from a library, Abstract & para [0044-0046]).
However, Mordovskoi does not teach scientifically accurate parameters selected from the group consisting of index of refraction, optical properties, physical properties, and combinations thereof.  However, Fonte teaches scientifically accurate parameters selected from the group consisting of index of refraction, optical properties, physical properties, and combinations thereof (the 3D eyewear model may be texture mapped with an image to represent the surface or rendered with texture, lighting, and surface properties such as reflectance, transmission, sub-surface scattering, surface or roughness to represent photo-realistic appearance of eyewear/product; the technology described applies to the use of custom image data, product models that are built for customization, and a multitude of other produces is designed in a similar way, for example: Custom Jewelry; para [0175], [0316]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mordovskoi to include scientifically accurate parameters selected from the group consisting of index of refraction, optical properties, physical properties, and combinations thereof as suggested by Fonte because this creates fully custom products from scratch in order to generate a final representation of the product that is more photo-realistically rendered.
37.	As per Claim 21, Claim 21 is the same as Claim 5, and therefore is rejected under the same rationale.
38.	Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordovskoi (US 20190122279A1) in view of Forsyth (US 20150310135A1).
39.	As per Claim 6, Mordovskoi is relied upon for the teachings as discussed above relative to Claim 1.
	However, Mordovskoi does not expressly teach wherein two or more lighting schemes, high-dynamic-range imaging maps, or combinations thereof are applied to the visualization asset.  However, Forsyth teaches wherein two or more lighting schemes, high-dynamic-range imaging maps, or combinations thereof are applied to the visualization asset (time lapses can be rendered with ease by swapping out preset HDRI light sources, para [0114]; computer aided design containing computer-reading information generally referred to as a mesh that corresponds to different features of the construction site, para [0037]; building facades, architectural patterns, and materials can all be experimented with and quickly altered, and customized to individual preference, para [0041]).  Forsyth describes “mesh of the 3D BIM” [0052], thus, Forsyth does teach a 3D model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mordovskoi so that two or more lighting schemes, high-dynamic-range imaging maps, or combinations thereof are applied to the visualization asset as suggested by Forsyth.  It is well-known in the art that HDRI contains much more color information than normal images, which has the advantage of creating very natural lighting effects.  Forsyth is directed to visualization of design and modeling with HDRI maps [0114, 0037, 0041], and the instant claims are also directed to visualization of design and modeling with HDRI maps.  One of ordinary skill in the art in the visualization of design and modeling of jewelry field would not limit themselves to only looking at prior art that only had to do with the visualization of design and modeling of jewelry, but would look at prior art that has to do with the visualization of design and modeling in general, and would understand that it could be applied to modeling any object, including jewelry.
40.	As per Claim 17, Claim 17 is similar in scope to Claim 6, and therefore is rejected under the same rationale.
41.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordovskoi (US 20190122279A1) in view of Gaywala (US 20170276612A1).
Mordovskoi is relied upon for the teachings as discussed above relative to Claim 1.
However, Mordovskoi does not teach wherein each generic subpart is associated with a singular object ID.  However, Gaywala teaches wherein each generic subpart is associated with a singular object ID (unique image pattern is associated with an identification information, the identification information may include a model number, a part number, and a gemstone ID, after associating with the identification information, the unique image pattern and the identification information may be stored in a database for tracking and verification purpose, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mordovskoi so that each generic subpart is associated with a singular object ID because Gaywala suggests that this makes it easy to track and verify the subparts [0010].
42.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordovskoi (US 20190122279A1) in view of DeFrancesco (US 20120304129A1).
Mordovskoi is relied upon for the teachings as discussed above relative to Claim 1.
However, Mordovskoi does not teach wherein the two-dimensional image manipulation does not rely upon pre-rendered images.  However, De Francesco teaches wherein the two-dimensional image manipulation does not rely upon pre-rendered images (receiving jewelry customizations from the user, generating, in real-time, a three-dimensional representation of a piece of jewelry based on the jewelry customizations that were received, rendering, in real-time, the three-dimensional representation of the piece of jewelry that was generated and displaying the three-dimensional representation of the piece of jewelry that was rendered, [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mordovskoi so that the two-dimensional image manipulation does not rely upon pre-rendered images because De Francesco suggests that this way, the 3D representation of a piece of jewelry based on the jewelry customizations that were received can be rendered in real-time, and thus, the user can view it in real-time, without relying upon pre-rendered images that would take up space in the memory [0010].
43.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordovskoi (US 20190122279A1), Forsyth (US 20150310135A1), and Fonte (US 20150055085A1).
Claim 23 is similar in scope to Claim 17, except that Claim 23 has the additional limitation of creating at least one library of materials comprising scientifically accurate parameters selected from the group consisting of index refraction, optical properties, physical properties, and combinations thereof.  However, Mordovskoi and Forsyth do not teach creating at least one library of materials comprising scientifically accurate parameters selected from the group consisting of index refraction, optical properties, physical properties, and combinations thereof.  However, Fonte teaches this limitation, as discussed in the rejection for Claim 5.  Thus, Claim 23 is rejected under the same rationale as Claim 17 along with this additional teaching from Fonte.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785. The examiner can normally be reached M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JH
/JONI HSU/Primary Examiner, Art Unit 2611